Citation Nr: 1244263	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma claimed as the result of herbicide and pesticide exposure.  

2.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD), a collapsed lung, and impaired breathing.  

3.  Entitlement to service connection for a back disorder to include a deteriorating bone disease.  

4.  Entitlement to service connection for a right shoulder disorder to include a deteriorating bone disease.  

5.  Entitlement to service connection for a left shoulder disorder to include a deteriorating bone disease.  

6.  Entitlement to service connection for a right elbow disorder to include a deteriorating bone disease.  

7.  Entitlement to service connection for a left elbow disorder to include a deteriorating bone disease.  

8.  Entitlement to service connection for a right wrist disorder to include a deteriorating bone disease.  

9.  Entitlement to service connection for a left wrist disorder to include a deteriorating bone disease.  

10.  Entitlement to service connection for a right knee disorder to include a deteriorating bone disease.  

11.  Entitlement to service connection for a right ankle disorder to include a deteriorating bone disease.  

12.  Entitlement to service connection for a left ankle disorder to include a deteriorating bone disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 1978.  The Veteran is the Appellant in this appeal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, denied service connection for non-Hodgkin's lymphoma claimed as the result of pesticide exposure, COPD, a collapsed lung, impaired breathing, and a deteriorating bone disease of the back, the right shoulder, the left shoulder, the right elbow, the left elbow, the right wrist, the left wrist, the  right knee, the right ankle, and the left ankle.  

In November 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting in Roanoke, Virginia.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran advanced a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for COPD, a collapsed lung, and impaired breathing as entitlement to service connection for a pulmonary disorder to include COPD, a collapsed lung, and impaired breathing in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board notes that the October 2009 rating decision denied an increased evaluation for the Veteran's service-connected left knee meniscectomy residuals.  A substantive appeal has not been received as to that issue; therefore, the issue is not on appeal, and will not be addressed below.  

The issues of service connection for pulmonary, back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disabilities are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran was exposed to pesticides while living in various naval barracks and aboard both the U.S.S. Barton and the U.S.S. Semmes.  

2.  The Veteran did not serve in the Republic of Vietnam or the waters offshore.  

3.  Herbicides including Agent Orange were sprayed in Las Marias, Puerto Rico, during May 1967 while the Veteran was in that area.  

4.  Non-Hodgkin's lymphoma originated during active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, non-Hodgkin's lymphoma originated during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants service connection for non-Hodgkin's lymphoma and remands the remaining service connection issues to the RO for additional development.  Therefore, no discussion of VA's duties to notify and to assist is necessary.  

Service Connection for Non-Hodgkin's Lymphoma

In this case, the Veteran contends and has testified that he had served aboard the U.S.S. Semmes when it sailed to Puerto Rico in 1967; he went on liberty during which he had participated in a Navy-organized hacienda tour which included the Juanita Hacienda in Las Marias, Puerto Rico; that he was exposed to Agent Orange while in Las Marias; and that Dr. Alexander, his treating oncologist, had determined that his terminal non-Hodgkin's lymphoma was related to his in-service Agent Orange exposure.   The Veteran also advances that he had been exposed to pesticides while living in various naval barracks and aboard both the U.S.S. Barton and the U.S.S. Semmes.

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and non-Hodgkin's lymphoma becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  


The provisions of 38 C.F.R. § 3.313 pertaining to the issue of service connection for non-Hodgkin's lymphoma direct that:

  (a)  Service in Vietnam.  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.

  (b)  Service connection based on service in Vietnam.  Service in Vietnam during the Vietnam Era together with the development of non-Hodgkin's lymphoma manifested subsequent to such service is sufficient to establish service connection for that disease.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After a review of all the evidence, the Board finds that, although the Veteran did not serve in the Republic of Vietnam or the waters offshore Veteran, the evidence is at least in equipoise on the question of whether he was exposed to herbicides and pesticides during service.  There is evidence indicating that the Veteran was exposed to herbicides including Agent Orange that were sprayed in Las Marias, Puerto Rico, during May 1967 while he was in that area.  There is also some evidence that the Veteran was exposed to pesticides while living in various naval barracks and aboard both the U.S.S. Barton and the U.S.S. Semmes.  

The evidence in the service records does not substantiate service in the Republic of Vietnam.  The Veteran has not advanced that he was either in the Republic of Vietnam or on a vessel in the waters offshore.  For this reason, the provisions of 
38 C.F.R. § 3.313, which provide for presumptive service connection for non-Hodgkin's lymphoma based on service in Vietnam, are not for application.  

The Board will address the factual question of whether the Veteran was exposed to herbicides during active service  so as to be entitled to presumptive service connection for non-Hodgkin's lymphoma under the provisions of 38 U.S.C.A. §§ 1116, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the service treatment documentation of record makes no reference to non-Hodgkin's lymphoma, the service personnel documentation of record reflects that the Veteran served aboard the U.S.S. Barton from July 1964 to June 1965 and the U.S.S. Semmes from November 1965 to June 1967.  An August 2012 statement from the U.S. Armed Services Center for Unit Records Research (CURR) notes that the U.S.S. Semmes was in Puerto Rico during essentially the entire month of May 1967.  

The evidence in this case includes a VA publication entitled "Herbicide Test and Storage Outside the U.S." states that herbicidal agents including Agent Orange were sprayed in areas of the Commonwealth of Puerto Rico, including the municipality of Las Marias, between February 1967 and December 1967.  

A February 2008 treatment record from B. Alexander, M.D., reports that the Veteran was initially diagnosed with non-Hodgkin's lymphoma by biopsy in January 2002.  

A March 2009 written statement from the Veteran conveys that: he lived in cockroach infested naval barracks at the Great Lakes, Illinois, Naval Training Center, the Portsmouth Naval Shipyard, the Norfolk Naval Shipyard, and the Little Creek, Virginia, Naval Amphibious Base which were periodically sprayed with pesticides; served aboard the U.S.S. Barton, a World War II era vessel, which was also insect-infected and sprayed periodically with pesticides; and was exposed to various chemical fumes associated with welding and ship repairs.  He stated further that a May 9, 2001, report entitled "Do Pesticides Cause Lymphoma?" from the Lymphoma Foundation of America concluded that there was "mounting evidence that pesticides are a cause of lymphoma."  

In a written statement dated in July 2009, Dr. Alexander notes that he was "tripled-boarded in internal medicine, hematology, and oncology" and was treating the Veteran's non-Hodgkin's lymphoma.  The doctor commented that:

I have counseled [the Veteran] that it is more likely than not that his non-Hodgkin's lymphoma is related to pesticide use while serving his country in the armed forces.  He has told me of his exposure to pesticides and he has forwarded that information to you as I have copies of that in my chart as well.  I am duly concerned that his lymphoma, as stated above, is related the pesticide use.  [The Veteran] has no other risk factors that I feel could have precipitated his current condition of lymphoma.  In review of the medical literature, pesticides have been associated with lymphoma and there are many literature searches available.  It is my opinion that his condition, although terminal, can be treated.  I do think that it is related to his pesticide use.  

In a written statement dated in January 2010, Dr. Alexander clarified that:

I have counseled [the Veteran] that it is more likely than not that his non-Hodgkin's lymphoma is related to pesticide use while serving his country in the armed forces.  During my history and physical over the years, he has reviewed with me his exposure to pesticides and herbicides while in the service of his country.  I am duly concerned about this.  There is certainly information showing that in farm belts there is an increased incidence of lymphoma seen that is associated with the use of pesticides and herbicides; therefore, we certainly think it is a risk factor.  There are no other risk factors in his entire history that I find that could have precipitated his lymphoma.  Therefore, this is the only one that we have.  

A January 2010 written statement from R. D. conveys that he had served with the Veteran at the Great Lakes Naval Training Center and aboard both the U.S.S. Barton and the U.S.S. Semmes.  Mr. D. recalled that their barracks and both of the ships had experienced insect infestations and were periodically sprayed with pesticides.  

Written statements from the Veteran dated in August 2010 relates that he had been exposed to Agent Orange while a crew member of the U.S.S. Semmes during both liberty and training  conducted "within proximity of the aerial application of Agent Orange at Loquillo and Las Marias, Puerto Rico."  

A September 2011 written statement from the Veteran clarifies he had been exposed to Agent Orange in Las Marias in April 1967.  He recalled that "special services provided a hacienda tour including the Juanita Hacienda in Las Marias" and he had been "stationed in Las Marias while Agent Orange testing and storage was conducted."  

At the November 2012 hearing before the undersigned Veterans Law Judge sitting in Roanoke, Virginia, the Veteran testified that: he had served aboard the U.S.S. Semmes when it sailed to Puerto Rico in 1967; went on liberty during which he had participated in a Navy-organized hacienda tour which included the Juanita Hacienda in Las Marias, Puerto Rico; and had been exposed to Agent Orange while in Las Marias.  He stated that Dr. Alexander, his treating oncologist, had determined that his terminal non-Hodgkin's lymphoma was related to his in-service Agent Orange exposure.  

On the question of whether the Veteran was exposed to pesticides while living in various naval barracks and aboard both the U.S.S. Barton and the U.S.S. Semmes, the Veteran is competent to state that pesticides were used in his barracks and aboard his ships as such a fact was readily observable by a lay person.  The Board finds that these statements are not implausible or inconsistent with other evidence of record, and that such pesticide exposure is consistent with common occurrences in barracks and aboard ship during the relevant time period.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran was exposed to pesticides during service.  

With regard to the contention that he was exposed to herbicides including Agent Orange while in Las Marias. Puerto Rico, during a Navy-organized tour while on liberty in 1967, the record reflects no objective evidence or other reason to determine that the Veteran's statements are not credible.  The Veteran's service personnel records confirm that he was aboard the U.S.S. Semmes until June 1967.  CURR has documented that the vessel was in Puerto Rico in May 1967.  VA has confirmed that herbicidal agents were employed in Las Marias, Puerto Rico, during the period when the Veteran states that he was in that municipality.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran was exposed to herbicides during service in 1967.  Non-Hodgkin's lymphoma is a disease that is presumed to be associated with exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

On the question of whether the non-Hodgkin's lymphoma is related to the in-service pesticide and herbicide exposure, Dr. Alexander, the Veteran's treating oncologist, has opined that the Veteran's non-Hodgkin's lymphoma is related to such exposure, and concluded there are no other known risk factors for the disorder.  In the absence of competent evidence to the contrary, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.  


REMAND

The Veteran asserts that service connection for chronic pulmonary, back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disorders is warranted because the claimed disorders are secondary to the service-connected non-Hodgkin's lymphoma and/or his left knee meniscectomy residuals.  

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current chronic pulmonary, back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disorders.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court provided further guidance directing that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  

As service connection for non-Hodgkin's lymphoma has been granted in this Board decision, and as the Veteran advances that the claimed disorders are etiologically related to that disability, the Board finds that the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon on the question of relationship of the claimed disorders to the service-connected non-Hodgkin's lymphoma.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after August 2010 is not of record

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic pulmonary, back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after August 2010.  

3.  Then schedule the Veteran for a VA pulmonary disorders examination for compensation purposes in order to assist in determining the current nature and etiology of his claimed chronic pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic pulmonary disorder: (A) had its onset during active service; (B) is related to the Veteran's in-service pesticide and herbicide exposure; (C) otherwise originated during active service; and/or (D) is related to and/or increased in severity beyond its natural progression due to the Veteran's non-Hodgkin's lymphoma and other service-connected disabilities.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Then schedule the Veteran for a VA orthopedic examination for compensation purposes in order to assist in determining the current nature and etiology of his claimed chronic back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a chronic back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and/or left ankle disability is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic back, right shoulder, left shoulder, right elbow, left elbow, right wrist, left wrist, right knee, right ankle, and left ankle disorder: (A) had its onset during active service; ( B) is related to the Veteran's in-service left knee trauma; (C) otherwise originated during active service; and/or (D) is related to and/or increased in severity beyond its natural progression due to the Veteran's non-Hodgkin's lymphoma and other service-connected disabilities.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this Remand.  The reports should be returned to the examiners if they are deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

7.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


